                                                                  FILED
Case 1:16-cv-00150-JNP-CMR Document 256 Filed 05/13/21 PageID.10038  Page
                                                           2021 MAY 13  AM111:47
                                                                            of 6
                                                                 CLERK
                                                           U.S. DISTRICT COURT


                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH



   FIRST GUARANTY BANK,                               MEMORANDUM DECISION AND
                                                      ORDER DENYING MOTION IN LIMINE
           Plaintiff,
   v.                                                 Case No. 1:16-cv-00150-JNP-CMR

   REPUBLIC BANK, INC. nka RB                         District Judge Jill N. Parrish
   PARTNERS, INC.,

           Defendant.



         Before the court is defendant Republic Bank, Inc.’s motion to exclude plaintiff First

  Guaranty Bank’s evidence in support of its damages claims outlined in its eighth supplemental

  disclosure. The court DENIES the motion.

                                           BACKGROUND

         First Guaranty served its Rule 26 initial disclosure in January 2017. The disclosure

  provided damages calculations that included attorney fees for “Utah counsel” in the amount of

  $14,440.50 and for “Bankruptcy counsel in Texas and Mississippi” in the amount of $96,456.21.

  The Texas and Mississippi attorney fees were for the Pioneer bankruptcy proceedings. The initial

  disclosure stated that “[t]hese amounts will be supplemented as the case progresses.”

         First Guaranty served eight supplemental disclosures during the litigation. It served its

  fourth supplemental disclosure in March 2019. This disclosure did not supplement its damages

  calculation. Instead, it disclosed a document that First National potentially could use to support its

  claims, as required by Rule 26(a)(1)(A)(ii) and (e)(1)(A) of the Federal Rules of Civil Procedure.

  The document disclosed was a declaration of George King stating that his law firm had billed

  $17,421.50 between August 11, 2016 and September 2, 2016 for the Pioneer bankruptcy.
Case 1:16-cv-00150-JNP-CMR Document 256 Filed 05/13/21 PageID.10039 Page 2 of 6




         First Guaranty served its fifth supplemental disclosure in October 2019. This disclosure

  updated its damages calculation by incorporating by reference its supplemental responses to

  Republic’s interrogatories. The supplemental responses stated that Republic’s untimely

  notification of the Pioneer bankruptcy caused First Guaranty to incur additional legal fees in the

  bankruptcy proceedings, which were set forth in the King declaration. The supplemental responses

  also stated that First Guaranty claimed as damages a portion of the attorney fees incurred in this

  action, in the amount of $256,979.21.

         First Guaranty served its sixth supplemental disclosure in January 2020, which disclosed a

  spreadsheet listing lease payments and expenses associated with the leases. The spreadsheet listed

  “Legal & Appraisal Fees” totaling $684,381.54. The sixth supplemental disclosure also included

  a spreadsheet setting forth First Guaranty’s damage calculation for its recission claim. The

  spreadsheet listed $286,786.24 in attorney fees associated with the pool of leases containing the

  Pioneer lease.

         In July 2020, First Guaranty served its seventh supplemental disclosure. The parties have

  not provided this disclosure to the court, but Republic represents that First Guaranty disclosed for

  the first time that it was seeking attorney fees for a lawsuit against Independent Healthcare

  Management, an affiliate of Pioneer.

         Judge Romero entered the Tenth Amended Scheduling Order in this case on October 26,

  2020. The order established a November 2, 2020 deadline for Republic to supplement its damages

  disclosures. On November 12, 2020, First Guaranty served its eighth supplemental disclosure,

  which updated the amount of attorney fees it sought as follows: (1) “Legal Fees for Pioneer

  Bankruptcy,” $412,338; (2) “Legal Fees for Independent Healthcare,” $91,526.84; and (3) “Legal

  Fees for Republic Lawsuit,” $327,544.53.




                                                   2
Case 1:16-cv-00150-JNP-CMR Document 256 Filed 05/13/21 PageID.10040 Page 3 of 6




         On March 22, 2021, Republic filed a motion to exclude evidence of attorney fee damages.

  Republic argues that First Guaranty failed to properly disclose its damages calculations for

  attorney fees as required by Rule 26(a)(1)(A)(iii) and (e)(1). Republic further asserts that the

  appropriate sanction for this failure is the exclusion of evidence of attorney fee damages in excess

  of the $17,421.50 identified in the fifth supplemental disclosure.

                                               ANALYSIS

         Under Rule 26(a)(1)(A)(iii), a party must provide to other parties “a computation of each

  category of damages claimed by the disclosing party—who must also make available for

  inspection and copying as under Rule 34 the documents or other evidentiary material, unless

  privileged or protected from disclosure, on which each computation is based.” After making an

  initial damages calculation disclosure, the party “must supplement or correct its disclosure . . . in

  a timely manner if the party learns that in some material respect the disclosure . . . is incomplete

  or incorrect, and if the additional or corrective information has not otherwise been made known to

  the other parties during the discovery process or in writing.” FED. R. CIV. P. 26(e)(1). “If a party

  fails to provide information . . . as required by Rule 26(a) or (e), the party is not allowed to use

  that information or witness to supply evidence on a motion, at a hearing, or at a trial, unless the

  failure was substantially justified or is harmless.” Id. 37(c)(1).

         Republic argues that First Guaranty failed to make adequate and timely disclosures of its

  damages calculations as required by Rule 26(a) and (e). Its principal contention is that First

  Guaranty’s fifth supplemental disclosure, served in October 2019, effectively limited its damages

  calculation for attorney fees attributable to the Pioneer bankruptcy to the $17,421.50 disclosed in

  the King declaration. In other words, Republic asserts that the fifth supplemental disclosure waived

  First Guaranty’s previous claims for all of the attorney fees associated with Pioneer bankruptcy.

  Republic argues that it relied on the fifth supplemental disclosure and that the November 12, 2020


                                                     3
Case 1:16-cv-00150-JNP-CMR Document 256 Filed 05/13/21 PageID.10041 Page 4 of 6




  eighth supplemental disclosure, which disclosed a damages calculation for the Pioneer bankruptcy

  totaling $412,338, was untimely because fact discovery had already closed.

         The court disagrees with Republic. First, the court rejects Republic’s contention that First

  Guaranty had failed to disclose its claim for reimbursement of all of its attorney fees for the Pioneer

  bankruptcy during the period of time between the fifth supplemental disclosure and the eighth

  supplemental disclosure. The sixth supplemental disclosure, which was served in January 2020,

  disclosed spreadsheets indicating that First Guaranty claimed damages for the Pioneer bankruptcy

  in excess of the $17,421.50 discussed in the King declaration. Republic does not argue that the

  sixth supplemental disclosure was untimely.

         Second, even if the court had concluded that the eighth supplemental disclosure was

  untimely, there would be no basis for excluding evidence of damages under Rule 37(c) because

  any failure to make a timely disclosure was harmless. Republic argues that it was harmed by the

  allegedly untimely eighth supplemental disclosure because fact discovery had closed on August

  31, 2018, preventing it from conducting further discovery related to the claim for fees for the

  Pioneer bankruptcy. But Republic ignores that fact that the fifth supplemental disclosure, which

  allegedly capped the Pioneer bankruptcy damages at $17,421.50, was not served until October

  2019, over a year after fact discovery had closed. Thus, even if the fifth supplemental disclosure

  had waived First Guaranty’s broader claim to attorney fee damages found in the initial disclosure,

  the waiver came well after the close of fact discovery. Moreover, the eighth supplemental

  disclosure and the supporting documents were served before the parties engaged in expert

  discovery. 1 Accordingly, no discovery was conducted between the fifth supplemental disclosure




  1
   The eighth supplemental disclosure was served about six weeks before Republic deposed First
  Guaranty’s experts. The court granted an extension of time for Republic to disclose its expert


                                                    4
Case 1:16-cv-00150-JNP-CMR Document 256 Filed 05/13/21 PageID.10042 Page 5 of 6




  and the eighth supplemental disclosure—the period of time during which Republic alleges that it

  believed that the Pioneer bankruptcy fees were limited to the King declaration. Because Republic

  has not shown that it was denied the opportunity to conduct discovery on First Guaranty’s broader

  damages theory, any untimely disclosure was harmless.

         Republic also argues that First Guaranty failed to timely disclose the billing records

  supporting its attorney fee damages because it did not produce the records until the eighth

  supplemental disclosure. But Rule 26 requires the disclosure of “a computation of each category

  of damages,” not documents supporting those calculations. The disclosing party must only make

  these documents “available for inspection and copying.” Republic does not allege that First

  Guaranty refused any requests to make supporting documents available to it.

         Finally, Republic asserts that the eighth supplemental disclosure is deficient because it does

  not explicitly connect the attorney fees claimed to the late notice of the Pioneer bankruptcy. This

  is effectively an argument that First Guaranty is entitled only to attorney fees linked to the late

  notice of the bankruptcy. But Rule 26 is not an appropriate vehicle to challenge the merits of First

  Guaranty’s damages claims. Nor does it provide an opportunity to argue that First Guaranty waived

  its claim to a broader scope of attorney fees attributable to the bankruptcy proceedings in its

  summary judgment briefing. Rule 26 requires only the disclosure of a computation of each

  category of damages and timely supplements to those calculations. The proper forum for

  challenging the merits of First Guaranty’s claimed damages is the bench trial.

         In short, the court rejects Republic’s arguments for exclusion of evidence under Rule 26(a)

  and (e) and Rule 37(c).




  witness reports, which gave Republic over four months from the eighth supplemental disclosure
  to designate its expert.


                                                   5
Case 1:16-cv-00150-JNP-CMR Document 256 Filed 05/13/21 PageID.10043 Page 6 of 6




                                       CONCLUSION

        The court DENIES Republic’s motion in limine to exclude evidence of damages.

        DATED May 13, 2021.


                                           BY THE COURT



                                           ______________________________
                                           Jill N. Parrish
                                           United States District Court Judge




                                              6
